EXHIBIT 10.1

CONSULTING AGREEMENT

This Consulting Agreement, entered into as of the 4th day of January, 2007 (this
“Agreement”), by and between Hercules Offshore, Inc., a Delaware Corporation
having an office in 11 Greenway Plaza, Suite 2950, Houston, Texas 77046
(hereinafter called the “Company”), and Lisa W. Rodriguez (hereinafter called
“Consultant”) whose address is 3106 Greenridge Drive, Missouri City, Texas 77459
(the Company and Consultant are hereinafter collectively referred to as the
“Parties,” or individually as a “Party”).

In consideration of the mutual promises contained herein, the Parties hereto
agree as follows:

 

1. SCOPE: Though Consultant shall not be appointed to the office of Chief
Financial Officer of the Company, or to any other office of the Company,
Consultant shall perform the duties of the Chief Financial Officer of the
Company, which shall include the overall management and supervision of the
Company’s accounting and financial functions, subject to the direction of the
Chief Executive Officer and Board of Directors of the Company. Such duties shall
include, but not be limited to: (a) the review, supervision and certification of
the Company’s financial statements and disclosure and internal controls;
(b) participating in earnings release conference calls and investor conferences
and meetings; (c) attending Board of Directors meetings (including meetings of
committees of the Board of Directors) and other regularly scheduled Company
events and meetings; and (d) meeting and regularly communicating with the Audit
Committee of the Board of Directors and the Company’s external auditors (the
“Work”). If requested by the Chief Executive Officer or the Board of Directors
of the Company, Consultant shall provide a written report documenting
Consultant’s analysis and recommendations related to the Work.

 

2. PAYMENT TERMS: The Company agrees to pay Consultant for the Work performed
hereunder as follows:

 

  (a) The Company will pay Consultant a fee in the amount of $30,000 per month
during the Term of this Agreement (or the pro rata portion of any period less
than one month) for the performance of the Work.

 

  (b) In addition to the fee defined above, Consultant shall be reimbursed for
the reasonable, actual, necessary and documented business related expenses,
including, but not limited to, travel, subsistence, and related expenses when
traveling on Company business at the direction of the Chief Executive Officer or
the Board of Directors of the Company.

 

  (c) The compensation set forth in this Article 2 shall be the exclusive
consideration to be provided by the Company to Consultant for the Work and
Consultant shall not be entitled to participation in or to receive benefits
under any Company sponsored benefit or compensation plan, or any compensation
practices of the Company.

 

3. PROPRIETARY OR CONFIDENTIAL INFORMATION:



--------------------------------------------------------------------------------

  (a) Consultant promises and agrees to receive and hold in confidence the
Company’s proprietary or confidential information (including without limitation
all information, reports, financial statements, accounts, trade secrets, cost
data and other proprietary information and documentation of the Company and/or
its affiliated entities, regardless of form or medium thereof, hereinafter the
“Confidential Information”) revealed to or discovered by Consultant pursuant to
or during the Term of this Agreement.

 

  (b) Consultant agrees to protect and safeguard the Confidential Information
against unauthorized publication or disclosure.

 

  (c) Consultant agrees not to use any of the Confidential Information except
for purposes of performing the Work or for such other purposes as are authorized
in writing by the Chief Executive officer of the Company.

 

  (d) All of right, title to and interest in the Confidential Information shall
remain with the Company. No rights are granted hereby to Consultant to produce
or have produced any products identified in the Confidential Information, or to
practice or cause to be practiced any manufacturing or other processes
identified in the Confidential Information, or to reveal, disclose, publish or
use any Confidential Information, except to the extent specified herein.

 

  (e) In the event Consultant is requested or required (by law, court order or
otherwise) to disclose any Confidential Information, it is agreed that
Consultant shall provide the Company with prompt notice of such request or
requirement so that an appropriate protective order and/or waiver of the
compliance with the terms of this Agreement may be sought.

 

  (f) The obligations contained in this Article 3 shall continue for five
(5) years from the termination or expiration of the Term of this Agreement.

 

  (g) Consultant understands and agrees that unauthorized use or disclosure of
Confidential Information will diminish the value of such Confidential
Information. Therefore, these obligations may be enforced by legal action for
damages, injunction or otherwise.

 

4. INTELLECTUAL PROPERTY RIGHTS:

 

  (a) Consultant shall promptly disclose to the Company or its nominee any and
all useful ideas, concepts, methods, procedures, processes, inventions,
discoveries, improvements and the like (hereinafter “Discoveries”) of any
nature, conceived, made or first reduced to practice or use by Consultant as a
result of Consultant’s performance of this Agreement.

 

  (b) Consultant shall assign, without additional compensation from the Company,
all worldwide right, title to and interest in any and all Discoveries to the
Company or its nominee.



--------------------------------------------------------------------------------

  (c) All reports, presentations, analysis, data, and other work product
developed by Consultant for the Company under this Agreement shall be, become
and remain the property of the Company.

 

5. RESERVED

 

6. STANDARD OF PERFORMANCE/WARRANTY:

 

  (a) Consultant shall perform all Work hereunder with skill, care and diligence
in accordance with applicable professional standards, good practice and
applicable laws and regulations, and Consultant shall re-perform any Work that
fails to meet such standard.

 

  (b) The rights and remedies of the Company provided for under this Article are
in addition to any other remedies provided by law.

 

7. INDEPENDENT CONTRACTOR STATUS: The details of the method and manner of
performance of Consultant’s services shall be under its own control, the Company
being interested only in the results thereof. Consultant is for all purposes
hereunder an independent contractor and in no event will Consultant be
considered an employee of the Company or any of its subsidiaries or affiliates
for any purpose. It is further agreed and understood that the Company shall not
have any obligations as an employer to Consultant or to any contractor of any
tier or employee or agent of Consultant regarding (but not limited to) Federal
income taxes, F.I.C.A. taxes, Worker’s compensation, Company medical and
insurance benefits, Company Retirement and Savings Plan, vacation, or other
Company employee benefits.

 

8. CONFLICTS OF INTEREST: Consultant shall make all reasonable efforts to
prevent occurrences of and eliminate conditions which could result in a conflict
with the best interest of the Company. Consultant shall make all reasonable
efforts to prevent conflicts of interest from arising out of relationships
between agents or employees of Consultant and agents or employees of the
Company. Additionally, Consultant shall ensure that any work performed by
Consultant’s agents and/or employees, or at the direction of Consultant pursuant
to this Agreement, will be and remain the exclusive property of the Company and
will not, absent the written permission of the Chief Executive Officer of the
Company, be provided to any other person or party.

 

9. COMPLIANCE WITH APPLICABLE LAWS: Consultant agrees to conduct services
hereunder in accordance with all applicable laws.

 

10. RESERVED

 

11. NO AUTHORITY TO BIND THE COMPANY: Consultant shall not have, nor shall
Consultant represent to others as having, any authority to commit the Company by
negotiation or otherwise to any contract, agreement, or other legal commitments
in the name of or binding on the Company or its assets or properties, or to
pledge or extend credit in the name of the Company, without the written consent
or instruction of the Chief Executive Officer of the Company.



--------------------------------------------------------------------------------

12. TERM: The term of this Agreement shall be sixty (60) days from the effective
date hereof, unless extended as mutually agreed in writing between the Parties.
However, the Company may terminate this Agreement and any Work for convenience
at any time upon seven (7) days written notice to Consultant. In the event of
such earlier termination, the Company shall pay Consultant for all services
rendered through the date of termination and such payment, together with all
previous payments made to Consultant pursuant to Article 2, shall represent the
total amount due Consultant hereunder.

 

13. INDEMNITY:

 

  (a) Consultant hereby agree to indemnify, defend (including payment of
attorneys fees and court costs) and hold harmless the Company and its affiliates
and their respective officers, directors, employees and agents from and against
any loss, cost, damage, or liability for injury or death of any person,
including Consultant and Consultant’s employees or agents, if any, or damage to
or destruction of any property, arising from or in connection with the
performance of the Work by Consultant hereunder or the failure of Consultant to
perform its obligations hereunder, regardless of fault.

 

  (b) The Company hereby agrees to indemnify and hold harmless, and advance
expenses to, Consultant in accordance with Article V of the Bylaws of the
Company to the same extent as if Consultant were an “Indemnitee” within the
meaning of such Article V. Solely for the purposes of determining Consultant’s
entitlement to indemnification under this Section 13, the “Corporate Status” (as
defined in Article V of the Bylaws) of Consultant shall be as an agent of the
Company at all times during which Consultant is performing the Work or otherwise
performing Consultant’s obligations under this Agreement.

 

14. DISPUTE RESOLUTION: This Agreement shall be governed by the laws of the
State of Texas. Each party agrees to submit to the personal jurisdiction of the
state or federal courts of Harris County, Texas, which shall be the exclusive
venues for the resolution of any disputes arising hereunder.

 

15. SURVIVAL: The obligations set forth in this Agreement regarding
Confidentiality, Intellectual Property Rights and indemnification shall survive
the termination of this Agreement.

 

16. ENTIRE AGREEMENT: The foregoing constitutes the entire agreement between the
Parties and supersedes any representation or agreements heretofore made. This
Agreement may be amended only by a document in writing signed by duly authorized
representatives of both the Parties.



--------------------------------------------------------------------------------

Dated effective the first date above mentioned.

 

HERCULES OFFSHORE, INC.

   CONSULTANT

By:

  

/s/ Randall D. Stilley

   By:    /s/ Lisa W. Rodriguez

Name:

  

RANDALL D. STILLEY

   Name:    LISA W. RODRIGUEZ

Title:

  

Chief Executive Officer and President

   Title:      

Date:

  

January 4, 2007

   Date:   

January 4, 2007